EXHIBIT 10.1

BOARD OBSERVER AND INDEMNIFICATION AGREEMENT
THIS BOARD OBSERVER AND INDEMNIFICATION AGREEMENT, dated as of the 10th day of
June, 2015 (this “Agreement”), is made by and between GRIFFIN CAPITAL ESSENTIAL
ASSET REIT, INC., a Maryland corporation (the “Company”), and STEPHEN J.
LAMONTAGNE (“Observer”).


WHEREAS, on November 21, 2014, the Company and Griffin SAS, LLC (“Merger Sub”),
a wholly-owned subsidiary of the Company, entered into an Agreement and Plan of
Merger (the “Merger Agreement”) with Signature Office REIT, Inc. (“Signature”),
whereby Signature was merged with and into Merger Sub, with Merger Sub as the
surviving entity;
WHEREAS, pursuant to the Merger Agreement, the Company has agreed that Signature
may appoint a non-voting observer who will be entitled to attend and participate
in all meetings of the Company’s Board of Directors (the “Board”) and any and
all committees thereof (each a “Committee” and, collectively, the “Committees”),
with such further rights and upon such further restrictions as set forth in the
Merger Agreement; and
WHEREAS, Signature has appointed Observer as the non-voting observer pursuant to
the Merger Agreement.
NOW, THEREFORE, in consideration of the foregoing, and in accordance with the
terms of the Merger Agreement, the Company and Observer hereby agree as follows:
1.Board Observer Rights.


(a)The Company agrees that it will invite Observer to attend, in a non-voting
observer capacity, all meetings of the Board and any and all Committees for the
purposes of permitting Observer to have current information with respect to the
affairs of the Company and the actions taken by the Board and Observer to
provide input and advice with respect thereto (the “Approved Purposes”).
Observer shall have the right to be heard at any such meeting, but in no event
shall Observer: (i) be deemed to be a member of the Board or such Committees;
(ii) have the right to vote on any matter under consideration by the Board or
such Committees or otherwise have any power to cause the Company to take, or not
to take, any action; or (iii) except as expressly set forth in this Agreement,
have or be deemed to have, or otherwise be subject to, any duties (fiduciary or
otherwise) to the Company or its stockholders or any duties (fiduciary or
otherwise) otherwise applicable to the directors of the Company.  As a
non-voting observer, Observer will also be provided (concurrently with delivery
to the directors of the Company and in the same manner delivery is made to them)
copies of all notices, minutes, consents, and all other materials or information
(financial or otherwise) that are provided to the directors with respect to a
meeting or any written consent in lieu of meeting (except to the extent Observer
has been excluded therefrom pursuant to clause (c) below).


(b)If a meeting of the Board or any of the Committees is conducted via telephone
or other electronic medium (e.g., videoconference), Observer may attend such
meeting via the same medium; provided, however, that it shall be a material
breach of this Agreement by Observer to provide any other person access to such
meeting without the Company’s express prior written consent (which consent may
be by e-mail).


(c)Notwithstanding the foregoing, the Company may exclude Observer from access
to any material or meeting or portion thereof if: (i) the Board concludes in
good faith, upon advice of the Company’s counsel, that such exclusion is
reasonably necessary to preserve the attorney-client privilege between the
Company and such counsel; provided, however, that any such exclusion shall apply
only to such portion of the material or such portion of the meeting which would
be required to preserve such privilege and not to any other portion thereof; or
(ii) such portion of a meeting is an executive session limited solely to
independent director members of the Board, independent auditors and/or legal
counsel, as the Board may designate, and Observer (assuming Observer were a
member of the Board) would not meet the then-applicable standards for
independence adopted by the New York Stock Exchange, or such other exchange on
which the Company’s securities are then traded.


(d)The Company shall compensate Observer in the same amount of all cash
retainers, meeting fees and any other cash fees as if Observer were an
independent director member of the Board and a member of each of the committees
thereof, as such cash compensation may be modified from time to time. Further,
the Company shall

1

--------------------------------------------------------------------------------




reimburse Observer for all reasonable out-of-pocket expenses incurred by
Observer in connection with attendance at Board and Committee meetings. All
compensation and reimbursements payable by the Company pursuant to this Section
1(d) shall be paid to Observer in accordance with the Company’s policies and
practices with respect to director compensation and expense reimbursement then
in effect; provided, however, that any such compensation or reimbursement shall
be paid to Observer no later than comparable compensation or reimbursement is
paid to the members of the Board.


(e)The rights described in this Section 1 shall terminate upon: (i) the end of
the Observer Period, as described in the Merger Agreement; (ii) any material
violation of the terms of this Agreement by Observer which (A) remains uncured
within ten business days after receipt of notice thereof, or (B) if such
violation is not subject to cure, directly causes harm to the Company in the
Board’s sole and absolute discretion; or (iii) the death or disability of
Observer.


2.Confidential Treatment of Company Confidential Information.


(a)In consideration of the Company’s disclosure to Observer of information which
is not publicly available concerning the Company for the Approved Purposes,
Observer agrees that this Agreement will apply to all information, in any form
whatsoever, disclosed or made available to Observer concerning the Company, its
affiliates and/or the Approved Purposes (“Confidential Information”).


(b)Except as otherwise provided herein, Observer agrees: (i) to hold
Confidential Information in strict confidence; (ii) not to disclose Confidential
Information to any third parties; and (iii) not to use any Confidential
Information for any purpose except for the Approved Purposes. Observer may
disclose the Confidential Information to its responsible agents, advisors,
affiliates and representatives with a bona fide need to know
(“Representatives”), but only to the extent necessary for the Approved Purposes.
Observer agrees to instruct all such Representatives not to disclose such
Confidential Information to third parties without the prior written permission
of the Company. Observer will, at all times, remain liable under the terms of
this Agreement for any unauthorized disclosure or use by any of its
Representatives of Confidential Information provided to such Representatives by
Observer.


3.Exempted Disclosure. The foregoing restriction on the use and nondisclosure of
Confidential Information will not include information which: (i) is, or
hereafter becomes, through no act or failure to act on the part of Observer,
generally known or available to the public; (ii) was acquired by Observer before
receiving such information from the Company, without restriction as to use or
disclosure; (iii) is hereafter furnished to Observer by a third party, without,
to Observer’s knowledge, restriction as to use or disclosure; (iv) such
information was independently developed by Observer; or (v) is required or
requested to be disclosed pursuant to judicial, regulatory or administrative
process or court order, provided, that to the extent permitted by law, rule or
regulation and reasonably practicable under the circumstances, Observer gives
the Company prompt notice of such required disclosure so that the Company may
challenge the same.


4.Return of Confidential Information. Following the termination of the rights of
Observer described in Section 1 and upon request of the Company, Observer will
promptly: (i) return to the Company all physical materials containing or
consisting of Confidential Information and all hard copies thereof; and (ii)
destroy all electronically stored Confidential Information in Observer’s
possession or control. Observer may retain in his confidential files one copy of
any item of Confidential Information in order to comply with any legal,
compliance or regulatory requirements. Any Confidential Information that is not
returned or destroyed, including, without limitation, any oral Confidential
Information, and all notes, analyses, compilations, studies or other documents
prepared by or for the benefit of Observer from such information, will remain
subject to the confidentiality obligations set forth in this Agreement
indefinitely.


5.Disclaimer. All Confidential Information is provided to Observer “as is” and
the Company does not make any representation or warranty as to the accuracy or
completeness of the Confidential Information or any component thereof. The
Company will have no liability to Observer resulting from the reliance on the
Confidential Information by Observer or any third party to whom such
Confidential Information is disclosed.



2

--------------------------------------------------------------------------------




6.Company Ownership of Confidential Information. Observer acknowledges that all
of the Confidential Information is owned solely by the Company (or its
licensors) and that the unauthorized disclosure or use of such Confidential
Information would cause irreparable harm and significant injury, the degree of
which may be difficult to ascertain. Therefore, in the event of any breach of
this Agreement, the Company is entitled to seek all forms of equitable relief
(including an injunction and order for specific performance), in addition to all
other remedies available at law or in equity.


7.Observer and Representative Compliance with Securities Laws. Observer agrees
that the Confidential Information is given in confidence in accordance with the
terms of this Agreement, and Observer will not take any action relating to the
securities of the Company which would constitute insider trading, market
manipulation, or any other violation of applicable securities law. Observer
agrees to instruct all of its Representatives to whom it discloses Confidential
Information that they may not take any action relating to the securities of the
Company which would constitute insider trading, market manipulation, or any
other violation of applicable securities law.


8.Indemnity.


(a)The Company will indemnify and hold harmless Observer from and against any
losses, claims, damages, liabilities and expenses to which Observer may become
subject, insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof) arise out of, relate to, or are based upon
Observer’s designation or attendance as a non-voting observer at meetings of the
Board and Committees, Observer’s receipt of materials or information under this
Agreement, or Observer’s exercise of his rights under this Agreement. The
Company will pay or reimburse Observer for such losses, claims, damages,
liabilities and expenses as they are incurred, including, without limitation,
for amounts incurred in connection with investigating or defending any such
loss, claim, damage, liability, expense or action.


(b)Promptly after receipt by Observer under Section 8(a) of notice of the
commencement of any action (but in no event in excess of 30 days after receipt
of actual notice), Observer will, if a claim in respect thereof is to be made
against Observer under this Section 8, notify the Company in writing of the
commencement thereof, but the omission to so notify the Company will not relieve
the Company from any liability under this Section 8, except to the extent that
the Company is materially prejudiced by such failure to notify and, in such
case, only as to the particular item for which indemnification is then being
sought and with respect to which the Company has been materially prejudiced and
not from any other liability which the Company may have to Observer. In case any
such action is brought against Observer, and Observer notifies the Company of
the commencement thereof, the Company will be entitled, to the extent it may
wish, to participate in the defense thereof, with separate counsel. Such
participation shall not relieve the Company of the obligation to pay or
reimburse Observer for reasonable legal and other expenses (subject to
Subsection (c)) incurred by Observer in defending itself, except for such
expenses incurred after the Company has deposited funds sufficient to effect the
settlement (unless an expungement proceeding has been initiated), with
prejudice, of the claim in respect of which indemnity is sought. The Company
shall not be liable to Observer on account of any settlement of any claim or
action effected without the consent of the Company, such consent not to be
unreasonably withheld or delayed.
  
(c)The Company shall pay all reasonable legal fees and expenses of Observer in
the defense of such claims or actions; provided, however, that the Company shall
not be obliged to pay legal expenses and fees to more than one law firm (in
addition to local counsel) in connection with the defense of similar claims
arising out of the same alleged acts or omissions giving rise to such claims
notwithstanding that such actions or claims are alleged or brought by one or
more parties against Observer. Such law firm (in addition to local counsel)
shall be paid only to the extent of services performed by such law firm and no
reimbursement shall be payable to such law firm on account of legal services
performed by another law firm (other than local counsel).


9.Insurance. For the duration of Observer’s appointment as Observer of the
Company, and thereafter for the duration of the applicable statute of
limitations, the Company shall cause to be maintained in effect a policy of
liability insurance coverage for Observer against liability that may be asserted
against or incurred by him in his capacity as Observer which is equivalent in
scope and amount to that provided to the members of the Board. Upon request, the

3

--------------------------------------------------------------------------------




Company shall provide Observer or his counsel with a copy of all directors’
liability insurance applications, binders, policies, declarations, endorsements,
and other related materials. Notwithstanding the foregoing, the Company may, but
shall not be required to, create a trust fund, grant a security interest, or use
other means, including, without limitation, a letter of credit, to ensure the
payment of such amounts as may be necessary to satisfy its obligations to
indemnify and advance expenses pursuant to this Agreement.


10.Governing Law: Venue for Disputes. This Agreement shall be governed in all
respects by the laws of the State of Maryland (without giving effect to
principles of conflicts of laws which would lead to the application of the laws
of another jurisdiction). Each party hereby irrevocably and unconditionally
consents to the jurisdiction of the federal and state courts in Los Angeles
County, State of California, for any action, suit or proceeding arising out of
or related to this Agreement. Each party hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement in the federal and
state courts in Los Angeles County, State of California, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.


11.Notices. All notices and communications hereunder shall be in writing and
shall be deemed to have been given and delivered when deposited in the United
States mail, postage prepaid, registered or certified mail, to the applicable
address set forth below.
To the Company:
Griffin Capital Essential Asset REIT, Inc.
 
Attention: Kevin A. Shields
 
Griffin Capital Plaza
 
1520 Grand Avenue
 
El Segundo, California 90245
 
 
With a copy to:
Howard S. Hirsch
 
Griffin Capital Plaza
 
1520 Grand Avenue
 
El Segundo, California 90245
 
 
To Observer:
Stephen J. LaMontagne
 
5421 Beau Reve Park
 
Marietta, GA 30068

12.Entire Agreement. This Agreement, together with the Merger Agreement,
constitutes the complete and exclusive statement regarding the subject matter of
this Agreement and supersedes all prior agreements, understandings and
communications, oral or written, between the parties regarding the subject
matter of this Agreement.


13.Expenses. The Company agrees to reimburse Observer, and Observer agrees to
reimburse the Company, for the actual and reasonable costs and expenses of the
other party that such other party incurs in connection with the enforcement of
this Agreement or any claim, damages or litigation relating to any breach of
this Agreement, if such other party is found to have breached this Agreement.


14.Term. The provisions of Section 1 hereof shall terminate and be of no further
force or effect pursuant to Section 1(e) hereof. Notwithstanding the provisions
of this Section 14, the provisions of Sections 2, 3, 4, 6, 7, 8, 9, 10, 13 and
this Section 14 shall survive any termination or expiration of this Agreement.


[SIGNATURES APPEAR ON NEXT PAGE]

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have hereto executed this Agreement as of
the date first above written.


GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.
 
 
By:
/s/ Kevin A. Shields
 
Kevin A. Shields, Chief Executive Officer
 
 
 
 
OBSERVER
 
 
/s/ Stephen J. LaMontagne
Stephen J. LaMontagne




5